Title: William Thornton to Thomas Jefferson, 18 April 1817
From: Thornton, William
To: Jefferson, Thomas


          
            Dear sir
            City of Washington
18th of April 1817
          
          Mr & Mrs Madison left this City for Orange County on the 6th Inst. and were so kind as to take the Drawing by Mr West and the Painting by Mr Stewart which you were so very obliging as to lend to me, and for which I return you my sincere thanks.—I copied Mr West’s Drawing & many thought I surpassed the original; but I know that in many parts I could not equal it, though I laboured much to effect what he did with very great ease. It is a beautiful Drawing—It was a little injured before you sent it, I think it must have been done by a damp Situation. I took care to keep it dry, and pasted a moist paper over it to prevent any thing from touching it, which by being stretched over the straining frame effectually preserves the Drawing—The fine Head which Mr Stewart painted of you, I have copied a second time, & have imitated it very exactly in water colours; but it is I find almost impossible to give the force, the expression, the firmness of character, at the same time the softness, and beauty of the original. I have however succeeded better than I expected to have done, & am pleased that I made the second Drawing, for I think it more like the Painting than the first, & I admire the painting more than any head done in this antique Stile that I ever beheld. It is one of the finest & most exquisite pieces I know, and is truly invaluable.—If any thing should happen to either of them I should never forgive myself for having taken the liberty of requesting the loan of them.—I hope however they are so safely packed, and in such careful hands, that no injury will be sustained. If any unforeseen accident should happen, all the compensation I can make will be to send my Copies, but I own they would poorly compensate such a loss.—I again thank you very sincerely for your kindness.—I have often wished it were possible to get a Cast of that unrivalled Bust that  Ceracchi  made of you; for though I have seen many Busts—by Houdon & others, I know of none that I admire so much as that.—If you should have no objection I would endeavour to engage a good Sculptor  who can execute it well, to take the materials to Monticello, and  cast it. I believe there is no danger of injury in doing it. Mr Angelucci  the Secretary of Mr Deneuville the French Minister is just going to France (in abt a week) & will return in 15 Days after his arrival in Paris. If you have any Commands there, it would be an opportunity that would fulfil every wish; and Mr Angelucci I know would think himself honored by any commission from one so highly respected.—
          
            I am dear Sir with the highest respect & consideration yr obliged Frd &c
            William Thornton—
          
        